DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because it includes multiple minor informalities.  Appropriate correction is required. It is suggested that the claim be amended as follows for improved clarity:

1. A flat foot orthosis configured for correcting a flat foot, and the flat foot
orthosis comprising:
two bodies, each one of the two bodies having
a wearing space disposed inside the respective body;
a foot portion having
a sole located on a bottom of the foot portion;
an instep located on a top of the foot portion;
an arch located on  a first of two horizontal sides of the foot portion,
facing the other one of the two bodies, and connected to the sole and the instep; and
a lateral side located on  a second of the two horizontal 
sides of the foot portion, and connected to the sole and the instep;
an ankle portion connected to the foot portion;

a shank portion connected to the ankle portion;
a knee portion connected to the shank portion;
a thigh portion connected to the knee portion;
a toe portion connected to a front end of the foot portion, and having a
hallux sheath;
a hallux valgus region located between the hallux sheath and the arch of
the foot portion;
a substrate surrounding the wearing space, and extending from the toe
portion to the thigh portion through the foot portion, the ankle portion, the shank portion,
and the knee portion;
a first elastomer being a single strip, disposed adjacent to the substrate,
surrounding the wearing space, having an end located on the instep of the foot portion
and configured for placement at a cuboid bone of a wearer, extending spirally from the
end through the lateral side, the sole, and the arch in order, configured for wrapping over
a navicular bone of the  wearer and extending through the ankle portion and configured for placement at a talus bone of the wearer, extending through a rear side of the shank portion, obliquely extending in combination with upward and inward turns through an
inner side of the knee portion, and spirally extending through the thigh portion; and
a second elastomer configured for extending from the hallux sheath at a
top of the wearer’s hallux, through a bottom of the wearer’s hallux, further extending
upwardly through and wrapping the hallux valgus region, through the instep toward the
ankle portion, and  connecting to the first elastomer;
a pelvis portion connected to the  thigh  portion of each of the two 
bodies, having an opening communicating with the wearing  space of each of the two bodies and configured for wrapping over a hip joint of the wearer;
wherein the first elastomer of each one of the two bodies spirally extends from
the thigh portion to the pelvis portion, is configured for wrapping the  hip joint of the wearer, intersecting with the first elastomer of the other one of the two bodies at a rear side of
the  hip of the wearer behind the  pelvis of the wearer, extending and wrapping over a sacroiliac joint and an iliac crest of the wearer, and has a surrounding and fettering part located away from the end, so that the first elastomer is configured to provide a stretching and pressing force on the  medial arch of the wearer, pulling the  medial arch of the wearer;
the  surrounding and fettering  part of the first  elastomer 
of each of the two bodies being configured to surround and fetter where the  pelvis and  waist of the wearer meet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (WO2010/131864) in view of Quinn et al (US 2007/0049857) and further in view of Matsao Matsuo (JPH1176283A).
With respect to claim 1, Cho discloses an body correcting device (body correcting pants 100; fig 3-4) comprising:
two bodies (each leg of the pants 100 is interpreted as being one “body” and as shown in figs 3 4 the pants 100 includes two legs/bodies), each one of the two bodies (each leg) having a wearing space disposed inside the respective body (each leg of the pants 100 includes an interior space where the leg is positioned when wearing the pants);
an ankle portion (area of pants 100 that includes ankle support band 106d);
a shank portion connected to the ankle portion (area of pants 100 that includes the calf rotation band 106c; connected to the ankle portion as shown in figs 3-4);
a knee portion connected to the shank portion (area of pants 100 including knee support band 110; connected to the shank portions as shown in figs 3-4);
a thigh portion connected to the knee portion (area of pants 100 which accommodates the user’s thigh 21; connected to the knee portion as shown in figs 3-4);
a substrate surrounding the wearing space (the pants 100 are formed from fabric – see translation pg 3 paragraph 14), and extending from the ankle portion to the thigh portion through the shank portion and the knee portion (as shown in figures 3-4);
a first elastomer being a single strip (band in the form of a single strip shown wrapping around each leg in figs 3-4; the pants 100 are configured to generate a force to pull in the longitudinal direction of the band and thus the band is interpreted as being elastomeric in order to stretch in the longitudinal direction; see translation pg 3 paragraphs 13-14), disposed adjacent to the substrate (the band is on the fabric of pants 100 as shown in figs 3-4) surrounding the wearing space (wraps around the leg as shown in figs 3-4), extending spirally (as shown in figures 3-4) from the end through the ankle portion (106d) and configured for placement at a talus bone of the wearer (as shown in figs 3-4, band 106d is located at a position that is expected to be placed at a talus bone during use), extending through a rear side of the shank portion (as shown in figs 3-4, band 106d is connected to band 106c which extends across the back of the calf region of the pants as shown in fig 4), obliquely extending in combination with upward and inward turns through an inner side of the knee portion (fig 3 shows transition from band 106c to band 110 which wraps around the knee, including the inner side of the knee), and spirally extending through the thigh portion (band 110 transitions to band 106a which wraps spirally around the thigh 21 as shown in figs 3-4); and
a pelvis portion connected to the two thigh portions of the two bodies (the pants 100 include a portion which includes bands 102a/b, 104, and 108a/b that is configured to accommodate the pelvis of a wearer as shown in figs 3-4), having an opening communicating with the wearing spaces of the two bodies (the legs of the pants are interpreted as being integrally formed/connected with the pelvis portion based on the configuration shown in figs 3-4) and configured for wrapping over a hip joint of the wearer (as shown in figs 3-4);
wherein the first elastomer of each one of the two bodies spirally extends from
the thigh portion to the pelvis portion (transition from band 106a to 102a via coupling portion 104; each band spirals from the back of the thigh to the front of the pants as shown in figs 3-4), is configured for wrapping the wearer’s hip joint (as shown in figs 3-4), intersecting with the first elastomer of the other one of the two bodies at a rear side of the wearer’s hip behind the wearer’s pelvis (the parts of band 108 from each leg are joined at 108b as shown in fig 4 and the parts of band 102 from each leg are joined at 102b as shown in fig 4), extending and wrapping over a sacroiliac joint and an iliac crest of the wearer (the area between where bands 102 and 108 cross and the joined region marked 102b in fig 4 is expected to cover at least part of the sacroiliac joint during use and the area where bands 102 and 108 cross one another is expected to extend over at least part of the iliac crest during use), and has a surrounding and fettering part located away from the end (as shown in figs 3-4), so that the two surrounding and fettering parts of the first elastomers of the two bodies surround and fetter where the wearer’s pelvis and the wearer’s waist meet (as shown in figs 3-4).
Cho does not, however, disclose that the device is a “flat foot orthosis” configured for correcting a flat foot comprising:
a foot portion having
a sole located on a bottom of the foot portion;
an instep located on a top of the foot portion;
an arch located on one of two horizontal sides of the foot portion, facing the other one of the two bodies, and connected to the sole and the instep; and
a lateral side located on the other one of the two horizontal sides of the foot portion, and connected to the sole and the instep;
wherein the foot portion is connected to the ankle portion;
wherein the substrate that surrounds the wearing space extends from the toe portion through the foot and ankle portions; and
wherein the first elastomer has an end located on the instep of the foot portion
and configured for placement at a cuboid bone of a wearer and extends through the lateral side, the sole, and the arch in order, configured for wrapping over a navicular bone of the wearer and is configured to provide a stretching and pressing force on the wearer’s medial arch, pulling the wearer’s medial arch.
Quinn, however, teaches a flat foot orthosis (ankle support/brace 10 shown in figs 1-6; support 10 is shown applied to a user’s flat foot in fig 1 and thus is interpreted as being a “flat foot orthosis”) configured for correcting a flat foot (the ankle brace is used to support an ankle bone and ankle joint as described i.e. in para [0009] and thus “corrects” the foot which, as shown in fig 1, is positioned such that it is “flat” when using the brace) the orthosis comprising:
two bodies (first portion/boot-like member 11 and strap segments 26/27 are interpreted as being two bodies), each one of the two bodies having a wearing space disposed inside the body (boot-like member 11 is a body configured to embrace and encircle the ankle – para [0026]; figs 1-2; the wearing space is the interior where the foot and ankle are located; interior is also shown in figs 3-4; strap segments 26/27 are configured such that an interior space is provided within which the member 11 housing the foot is contained – figs 1-4; interior is best shown in figures 5-6); 
a foot portion (portion of boot-like member 11 that encircles the user’s foot during use as shown in figs 1-2) having a sole located on a bottom of the foot portion (bottom portion 14 defines the bottom surface of the support as shown in fig 4 and thus is interpreted as being a “sole”); an instep located on a top of the foot portion (front portion 16 located at a position that is expected to cover the instep of a patient during use as shown in fig 4); an arch located on one of two horizontal sides of the foot portion (right and left sides 12 and 13 – para [0026]; fig 4; the side of member 11 that is located on the medial side of the foot during use is interpreted as being an “arch” since this side of the support is positioned at the medial arch of the user’s foot), facing the other one of the two bodies (the sides 12 and 13 of member 11 face the strap segments 26/27 as shown in fig 4), and connected to the sole and the instep (sides 12 and 13 are integrally connected with bottom portion 14 and front portion 16 as shown in fig 4); and
a lateral side located on the other one of the two horizontal sides of the foot portion, and connected to the sole and the instep (one of the sides 12/13 will be located on the lateral side of the foot during use of the support; the sides 12 and 13 are located on opposing horizontal sides of the member 11 as shown in fig 4 and are integrally connected with bottom portion 14 and front portion 16 as shown in fig 4);
an ankle portion connected to the foot portion (member 11 includes an upper portion configured to embrace and encircle the ankle – para [0026]; figs 1-2; the portions that encircle the foot and ankle are integrally connected as shown in figs 1-2); 
a shank portion connected to the ankle portion (binding 18 connected to the uppermost portion of member 11 as shown in fig 4; interpreted as being a “shank” portion because binding 18 is located at a position which is expected to contact the area directly above the ankle at the shin/calf during use and as shown in figs 1-3);
a substrate surrounding the wearing space, and extending from the foot portion to the shank portion through the ankle portion (the boot-like member 11 has a body that defines the interior space where the foot/ankle are located during use and the body is formed from “a one-piece material”– para [0026] lines 10-12; a “substrate” is a surface or material and, thus, the material forming member 11 is interpreted as being a “substrate”); and
a first elastomer being a single strip and disposed adjacent to the substrate (straps 26/27 are formed from elastic material – para [0030] lines 5-6; and are disposed adjacent to the material of member 11 as shown in figs 1-4; each strap is a single strip as shown i.e. in fig 4), surrounding the wearing space (as shown in figs 1-6), having an end located on the instep of the foot portion and configured for placement at a cuboid bone of a wearer (as shown in figs 2 and 3 ends 26a and 27a are located at a position which is expected to correspond to the instep of the foot at the cuboid bone during use) extending spirally from the end through the lateral side, the sole, and the arch in order, configured for wrapping over a navicular bone of the wearer, and configured for extending through the ankle portion at a talus bone of the wearer toward the shank portion (as shown in figs 1-2 the straps 26/27 wrap about the foot and ankle during use and, specifically, extend over the areas expected to be located at the lateral side, sole, arch, navicular bone, a talus bone and shin/calf of the wearer during use; the wrapped configuration of the straps is interpreted to involve the straps extending “spirally” about the foot/ankle because the straps wind around the foot/ankle), and having a surrounding and fettering part located away from the end and configured for fettering the wearer (as shown in figures 1-2, the straps 26/27, which are formed of elastic material - para [0030] lines 5-6 - wrap about member 11 at the area where binding 18 is located as shown i.e. in fig 3 – thus the straps 26 and 27 surround the foot/ankle when wrapped and thereby will restrict (i.e. “fetter”) movement due to the wrapped configuration), so that the first elastomer is configured to provide a stretching and pressing force on the wearer’s medial arch, pulling the wearer's medial arch (the straps 26 and 27 are elastic as disclosed in para [0030] and thus inherently will provide compressive force to the foot/ankle when wrapped as shown in figs 1-2; the compression is interpreted as involving stretching/pressing force which is capable of causing pulling to areas under the foot such as the medial arch where the straps are wrapped over the area and then are pulled upwards over the top of the foot and up the sides of the ankle as shown in figs 1-2 which inherently will cause pulling under the foot). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a flat foot orthosis as taught by Quinn to the pants of Cho in order to provide support to an ankle bone and ankle joint (as described i.e. in para [0009] of Quinn).
Cho in view of Quinn does not, however, disclose a toe portion connected to a front end of the foot portion, and having a hallux sheath; a hallux valgus region located between the hallux sheath and the arch of the foot portion; and
a second elastomer configured for extending from the hallux sheath at a
top of the wearer’s hallux, through a bottom of the wearer’s hallux, further extending
upwardly through and wrapping the hallux valgus region, through the instep toward the
ankle portion, and connected to the first elastomer.
Matsao Matsuo, however, teaches a supporter for hallux valgus correction (figs 1-3) which includes a toe portion (5) connected to a front end of a foot portion (4; toe part 5 is connected to the front part of joint belt 4 as shown in figs 2-3 and described in the abstract), and having a hallux sheath (the toe part 5 is formed into a cylinder thereby defining a hallux sheath as shown in figs 1-3); a hallux valgus region located between the hallux sheath and the arch of the foot portion (area between parts 4 and 5 shown on the left side of the device in fig 3 which will be positioned over and along the side of the big toe during use as shown in fig 1); and
a second elastomer (connecting belt 6; figs 1-3; the material used to form the supporter and belts has elasticity and thus is interpreted as being an elastomer – translation pg 2) configured for extending from the hallux sheath at a top of the wearer’s hallux, through a bottom of the wearer’s hallux, further extending upwardly through and wrapping the hallux valgus region, through the instep toward an ankle portion (as shown in figure 1 where the belt 6 wraps around and across the big toe, around the side of the toe to the area at the instep and extending in a direction towards the ankle). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a supporter as taught by Matsao Matsuo to the device of Cho in view of Quinn in order to provide further support to the foot and correct hallux valgus. 
Additionally, although Matsao Matsuo does not disclose that the second elastomer is connected to a first elastomer, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have connected the second elastomer on the supporter of Matsao Matsuo to the first elastomer on the device of Cho in view of Quinn when combining the devices in order to form an integrally connected structure since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR101500297B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786